     Case 2:19-cv-01814-JAM-AC Document 28 Filed 09/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LLOYD DYLAN JONES,                               No. 2:19-cv-01814 JAM AC PS
12                       Plaintiff,
13           v.                                        ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14    DERIK TREDINNICK, et al.,
15                       Defendants.
16

17          Plaintiff is a prisoner proceeding in this action pro se. The action was accordingly

18   referred to the undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(17). On

19   July 7, 2020, defendants filed a motion to dismiss. ECF No. 22. Plaintiff did not respond. The

20   court issued an order directing plaintiff to show cause within 14 days why his failure to respond

21   should not result in the case being dismissed for failure to prosecute. ECF No. 24. Plaintiff did

22   not respond, though the order was served twice following plaintiff’s notice of change of address.

23   ECF No. 24, Docket Entries on August 18, 2020 and August 19, 2020. On August 19, 2020

24   defendants filed an amended motion to dismiss, which was taken under submission. ECF Nos.

25   26, 27. On September 1, 2020, a docket notation was entered that plaintiff had refused delivery

26   of the order to show cause.

27          Plaintiff’s lack of response to the order to show cause leads the court to conclude that

28   plaintiff has abandoned this case. Thus, IT IS HEREBY RECOMMENDED that this action be
                                                       1
     Case 2:19-cv-01814-JAM-AC Document 28 Filed 09/02/20 Page 2 of 2

 1   dismissed, without prejudice, for lack of prosecution and for failure to comply with the court’s
 2   order. See Fed. R. Civ. P. 41(b); Local Rule 110, 183(b).
 3          Further, it is ORDERED that defendants’ motion to dismiss (ECF No. 26) is STRICKEN
 4   and removed from the calendar because it is MOOT.
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)
 7   days after being served with these findings and recommendations, any party may file written
 8   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 9   Findings and Recommendations.” Local Rule 304(d). Failure to file objections within the
10   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
11   F.2d 1153 (9th Cir. 1991).
12   DATED: September 2, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
